Per Curiam.
This suit was brought to recover damages for personal injuries and damages to a bicycle on which the plaintiff was riding. The injuries sued for were caused on July 12th, 1924, to the plaintiff by being struck by an automobile driven by the defendant on Plainfied avenue and West Second street, Plainfield, New Jersey.
The trial resulted in a verdict for $8,500 in favor of the plaintiff. The defendant obtained a rule to show cause and writes down twenty-one reasons for a new trial.
Our reading of the record and a consideration of the reasons lead us to the conclusion that the rule to show cause should be discharged.